DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it appears that the applicant has removed the limitations UD unit and methylene from the claim.  Therefore, the structure (I) needs to be removed as well and the later limitation “Si atom being bonded to the methylene” does not have proper antecedent basis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araujo da Silva et al (WO 2016/012259, please refer to US 2017/0198114 for English language equivalent) in view of Nicolini et al (US 2011/0130499).
	Regarding claims 1, 2 and 12¸Araujo de Silva teaches a rubber composition which comprises at least one reinforcing inorganic filler ([0080}) and an elastomer comprising 1-3 diene units ([0065]) and ethylene units ([0027]).  The ethylene units are at least 50% mol of the combined monomer units of the elastomer ([0027]).  Since the elastomer is rich in ethylene units, it is considered a highly saturated elastomer.  
	However, Araujo da Silva does not teach that the elastomer is functionalized at the terminal end.
	Nicolini teaches a rubber composition which incorporates diene units (Abstract) in the elastomeric component for use in vulcanized products ([0005]).  There are reinforcement fillers in the composition ([0030]).  Nicolini teaches that the elastomeric polymer has terminal functional groups which incorporate a silanol or alkoxysilane function ([0035]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the elastomer of Araujo de Silva have the end functionalization as taught by Nicolini.  One would have been motivated to do so in order to receive the expected benefit of having functional groups which interact and/or react with the reinforcements of the vulcanized compounds (Nicolini, [0030]).
	Regarding claim 3, Araujo de Silva teaches that the 1, 3 diene is 1, 3-butadiene ([0065]).
	Regarding claim 4, Araujo de Silva teaches that the elastomer contains the recited UD units ([0032]).
	Regarding claims 5-6, Araujo de Silva teaches the recited units UA ([0029]), UB ([0030] and [0062]), UC ([0031]), UD ([0032]) and UE ([0040]) as well as the recited amounts ([0034]-[0038] and ([0041]-[0043]).
Regarding claim 7, Araujo de Silva teaches that q = 0 ([0042]).
	Regarding claim 8, Araujo de Silva teaches that all the units have the 1, 4 trans configuration ([0062]) and therefore, the amount is 100 mol %.
	Regarding claim 9, Araujo de Silva teaches that the elastomer comprises alpha mono olefins distributed randomly throughout the elastomer ([0067]).
	Regarding claim 10, Araujo de Silva teaches that the elastomer is a copolymer of 1, 3 butadiene and ethylene ([0120]).
	Regarding claim 11, it is noted that the alpha mono olefin is not mandatorily present.  
	Regarding claims 13-16, modified Araujo de Silva teaches the recited structures (Nicolini, [0035]) 
    PNG
    media_image1.png
    27
    104
    media_image1.png
    Greyscale
 which reads on formula (III-a) when f=0 and 
    PNG
    media_image2.png
    26
    127
    media_image2.png
    Greyscale
 which reads on formula (III-b).  R1 can be an alkyl from 1 to 20 carbon atoms – these include methyl and ethyl.  
	Regarding claims 17-18, it is noted that chemical function F2 is not mandatorily present.
Regarding claims 19 and 21, modified Araujo de Silva teaches the following formula:

    PNG
    media_image3.png
    25
    145
    media_image3.png
    Greyscale
 ([0035]). This reads on formula (III-a), for example when x = 1, R1 is methoxy and R2 and R3 is methyl, all of which are taught in paragraph [0035]).  This would result in dimethoxymethylsilyl where the f in formula (III-a) is 1. 
	Regarding claim 20, modified Araujo de Silva teaches the recited structures (Nicolini, [0035])

    PNG
    media_image2.png
    26
    127
    media_image2.png
    Greyscale
 which reads on formula (III-b).  R1 can be an alkyl from 1 to 20 carbon atoms – these include methyl and ethyl.  When R1 is methyl or ethyl, then the formula is dimethylsilanol or diethylsilanol.  
	Regarding claims 22 and 23, Araujo de Silva teaches that a second elastomer can be present ([0069]), however, it is not mandatorily present and therefore, the highly saturated elastomer can be 100 phr.
	Regarding claim 24, Araujo de Silva teaches that the inorganic filler is silica ([0077]).
	Regarding claim 25, Araujo de Silva teaches that the composition further comprises a coupling agent ([0084]).
	Regarding claim 26, Araujo de Silva teaches that the composition further comprises a crosslinking system ([0097]).
	Regarding claim 27, Araujo de Silva teaches a semi-finished article which comprises a rubber composition according to claim 1 ([0103]).
	Regarding claims 28, Araujo de Silva teaches a tire which comprises a rubber composition defined according to claim 1 ([0104]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,155,656 in view of Araujo da Silva et al (WO 2016/012259, please refer to US 2017/0198114 for English language equivalent). 
Regarding claims 1-28, Patent ‘656 teaches the highly saturated copolymer of ethylene and 1,3 diene units with more than 50 mol % ethylene (Claims 1 and 2) and teaches the functionalization of the copolymer (Claim 1).
However, it fails to teach the presence of a filler.
Araujo de Silva teaches a rubber composition which comprises at least one reinforcing inorganic filler ([0080}) and an elastomer comprising 1-3 diene units ([0065]) and ethylene units ([0027]).  The ethylene units are at least 50% mol of the combined monomer units of the elastomer ([0027]).  Since the elastomer is rich in ethylene units, it is considered a highly saturated elastomer.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764